DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 33-34 and 43-44 have been withdrawn.
Claims 26-45 are pending.
Claims 26-32,36-42 and 45 are rejected.
Information Disclosure Statement
The information disclosure statement filed 07/23/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Further, WO2001029777A1, which is listed on IDS p. 2/2, corresponds to inventors Ogg and Chow, not McConaghy et al. and dates back to Oct. 2000, not Feb. 2015. If typos exist on IDS, please fix by submitting a new IDS.
The same logic applies to the Silbert reference.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/06/2021 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 

Claims 26, 27, 36, 37, and 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 26, 27, 36, 37, and 45 are directed to a method, system, and/or product. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards accessing asset interests governed by rules, which is an abstract idea of organizing human activity. Reading in light of the Spec., the scope and content of the claims is directed towards business units that access a common store. See instant PGPUB at 0003 (discussing “[]business interactions”). Claims recite “accessing data maintained with an element…determining an occurrence of an event impacting a first ownership interest in an asset…rules associated with the centralized authority; and performing operations consistent with at leas6t one of the rules that exhibits a relationship with the event; the operations comprising generating and transmitting a signal…the signal comprising event data identifying the event and information that instructs the one or more peer systems to record the event data with an additional element” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract ideas (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed towards cryptographic operations which is the abstract idea of a mathematical concept per the language of “decrypt an encrypted”. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as distributed ledger, processing, peer to peer systems, and memory merely uses a computer as a tool to perform an abstract idea(s). Specifically, the distributed ledger, processing, peer to peer systems, and memory performs the steps or functions of “accessing data maintained with an element…determining an occurrence of an event impacting a first ownership interest in an asset…rules associated with the centralized authority; and performing operations consistent with at leas6t one of the rules that exhibits a relationship with the event; the operations comprising generating and transmitting a signal…the signal comprising event data identifying the event and information that instructs the one or more peer systems to record the event data with an additional element” as a tool to implement the abstract idea(s). This does not integrate the abstract idea(s) into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea(s). Operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea(s) to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea(s) with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea(s) in some other meaningful way beyond generally linking the use of the abstract ideas to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea(s), and the claims are directed to an abstract idea(s).
Examiner notes that subsidiary facts are not required as a matter of law. However, without conceding to the procedure, Examiner submits that Applicant’s background is not a problem-solution technical in nature or any linking. According to US20030074264 Hoffman, gathering data from a central store is old within the art. See Hoffman at 0002 (discussing “database management” in background).
 
    PNG
    media_image1.png
    634
    936
    media_image1.png
    Greyscale

Figure 1 reproduced from Hoffman
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “accessing data maintained with an element…determining an occurrence of an event impacting a first ownership interest in an asset…rules associated with the centralized authority; and performing operations consistent with at leas6t one of the rules that exhibits a relationship with the event; the operations comprising generating and transmitting a signal…the signal comprising event data identifying the event and information that instructs the one or more peer systems to record the event data with an additional element” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea(s) of mathematical concepts and organizing human activity. As discussed above, taking the claim elements separately, the distributed ledger, processing, peer to peer systems, and memory performs the steps or functions of “accessing data maintained with an element…determining an occurrence of an event impacting a first ownership interest in an asset…rules associated with the centralized authority; and performing operations consistent with at leas6t one of the rules that exhibits a relationship with the event; the operations comprising generating and transmitting a signal…the signal comprising event data identifying the event and information that instructs the one or more peer systems to record the event data with an additional element”. These functions correspond to the actions required to perform the abstract ideas. Viewed as a whole, the combination of elements recited in the claims merely recite the concept(s) of mathematical concepts and organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract ideas. The use of a computer or processor to merely automate and/or implement the abstract ideas cannot provide significantly more than the abstract ideas itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 27 and 37 further describe the abstract ideas of organizing human activity and mathematical concepts since this only circumscribes updating a ledger, wherein the additional ledger as an additional element is not improved. The dependent claims do not include additional elements that integrate the abstract ideas into a practical application or that provide significantly more than the abstract ideas. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope or New Terminology not Apparent in Spec.
Claims 26, 27, 36, 37, and 45 recite the language “distributed ledger.” MPEP 2173.05(a) requires that the meaning of every term be apparent. The instant Specification is replete with the language of “blockchain-based ledger.” See e.g., instant Spec. at Abstract. However, there is no language with antecedent basis for “distributed ledger.” Cf. MPEP 608.01(o). While the language is amenable to some construction (i.e., a ledger that is distributed), it is unclear whether the language of “distributed ledger” is broader (i.e., at a higher level of abstraction) than “blockchain-based ledger,” or whether both “distributed ledger” and “blockchain-based ledger” are commensurate in scope (i.e., mere difference in phraseology).
Given the prima facie case is a procedural device to impose clarity and given that Applicant’s does not have antecedent basis found in the Spec., Examiner submits that the instant fact pattern is similar to that found in In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014) (discussing antecedent basis). See also MPEP 2173.02 (citing Packard, 751 F.3d at 1325 (Plager, J., concurring)).
Dependent claims are rejected as each incorporates the matter in the respective independent claims.
For the purposes of compact prosecution under §103 and the application of art, Examiner will adopt a narrower construction. That is, Examiner is taking “distributed ledger” as a blockchain ledger as opposed to a decentralized database or ledger. See Section 35 USC §103 infra. (mapping to Sriram).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-29, 31-39, and 41-42 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US9436923 Sriram and US5892900 Ginter in view of US20160306982A1 Seger.
References Sriram and Ginter are used in a major capacity (i.e., teaching references) whereas Seger is used in a minor capacity to resolve skill in the art. See MPEP 2141(II), subsection C (resolving skill); 2141.03(III). All references relied upon are positively included. See MPEP 2142 (citing In re Hoch, 428 F.2d 1341, 1342 n.3 166 USPQ 406, 407 n. 3 (CCPA 1970)).
Regarding claims 26, 36, and 45, Sriram as a whole is directed towards a supply chain system that utilizes a “public ledger database” to keep track of records, see id. at col. 3 ll. 30-35 (background). Additionally, information of the tracking is stored within a type of database which is distributed. See generally, id. at cols. 3, 4, 5 (disclosing database). Sriram teaches as follows:
accessing data maintained within an element (Fig. 5 Item 516; col. 16 ll. 25-33 (providing “logistic transaction records”)) of a distributed ledger (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)), and based on the accessed data, determining an occurrence of an event (col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment)) impacting a first ownership interest in an asset (Fig. 3A (showing supply chain); col. 9 (discussing “SKU package”));
the accessed data (Fig. 5 Item 516; col. 16 ll. 25-33 (providing “logistic transaction records”)) 
performing operations consistent (col. 17 ll. 30-38 (providing notification and warning)) with the operations comprising generating and transmitting a signal to one or more peer systems (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)), the signal comprising event data identifying the event and information that instructs the one or more peer systems to record the event data within an additional element of the distributed ledger (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).
While Sriram does teach private key cryptography, see generally Sriram at Abstract, col. 1 ll. 50-67, Sriram does not teach an encrypted/decrypted segmented database. Also, as mapped below, Ginter teaches rules and events within the segmented encrypted database that governs the “chain of handling and control.” See Ginter at Abstract.
Ginter, which is in the same field of use as Sriram, as a whole, is directed towards “secure chains of handling and control for both information content and information…to regular the use[.]” See e.g., at col. 1 ll. 5-35; see also cols. 6-7 (chain of handling). Similar to Sriram, Ginter discloses a secure database 610 which stores PERCs for rules. See e.g., col. 155 ll. 35-67. Ginter controls the access by maintaining the PERC 808 with a clearing house that may be updated. See e.g., col. 169 ll. 55-67 (replacing PERC). Ginter also importantly teaches compartments within data 610 SPU that “limit[s] the amount of information within [the] secure database 610 that is encrypted with a single key.” See Id. at col. 172 (bolding omitted); see also col. 222 ll. 50-61 (discussing group of keys for database). Ginter additionally teaches events (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE)), inter alia, as follows:
decrypting an encrypted first portion of (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  identifying a plurality of rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules))
using a cryptographic key of a centralized authority, the decrypted first portion (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)) identifying a plurality of rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules))  associated with the centralized authority; and (Fig. 2 Item 116; col. 56 ll. 55-65 (equating VDE admin with clearinghouse)
at least one of the rules that exhibits a relationship with the event (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules));

Resolving Skill
The claims as a whole are directed towards a combination claims made of a first subcombination of a distributed database, or blockchain ledger, and a second subcombination of rules therein for performing operations. When resolving the skill in the art, MPEP outlines a series of factors. One of these factors is prior art solution to those problems. MPEP 2141(II), subsection C. As a minor non-teaching reference Seger is directed towards a encrypted blockchain ledger similar to the instant claims. With respect to problems antecedent the instant application, Sager discloses at least two problems, namely, that information is (i) “not recorded in a log [and (ii)] can be audited after the fact by a third party.” Seger at 0003; see also Seger at 0027 (disclosing keys to multiple parties), 0029 (disclosing a “private distributed leger” as solution to problem). As such, examiner submits Sriram-Ginter as a whole be obvious as discussed below.

Motivation 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the database of Sriram with the database of Ginter in order to increase security by having different compartments as this places “limit[s on] the amount of information” accessible to each user with a key. See Ginter at col. 172 (bolding omitted); see also Ginter at col. 222 ll. 50-61 (discussing group of keys for database).

Regarding claims 27 and 37 Sriram teaches 
receiving, from the one or more peer systems, an updated distributed ledger that includes the additional element; and  (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
storing the updated distributed ledger within a portion of the, non-transitory memory  (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).

Regarding claims 28 and 38 Sriram teaches 
based on the determined occurrence of the event (col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment))…
Sriram does not teach multiple keys for the segmented database.
Ginter teaches:
decrypting an encrypted second portion of the accessed data using a private cryptographic key (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)), the decrypted second portion of the accessed data identifying a plurality of triggering events (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE));
determining that the event corresponds to at least one of the triggering events; and (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE))
when the event corresponds to at least one of the triggering events, identifying the at least one of the rules that exhibits the relationship with the event (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE)).

Regarding claims 29 and 39 Ginter teaches:
the cryptographic key of the centralized authority corresponds to a master cryptographic key; (col. 218 Table in ll. 40-67 “Secure database keys” and “Both” for PK and non-PK) is associated with the rules authority (Fig. 2 Item 116; col. 56 ll. 55-65 (equating VDE admin with clearinghouse)
the private cryptographic key is associated with the event; and (col. 218 Table in ll. 40-67 “Secure database keys” and “Both” for PK and non-PK) is associated with the event; and (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE))
the additional element further comprises the encrypted first portion of the accessed data, the encrypted second portion of the accessed data, and the event data. (col. 172 (bolding omitted); see also col. 222 ll. 50-61 (discussing group of keys for database)

Regarding claim 31 Sriram teaches 
the first ownership interest is associated with a first partial owner of the asset, and the accessed data tracks the first ownership interest; (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing “sub-parts”))
the executed instructions further cause the at least one processor to perform the steps of:
based on the accessed data, identifying a sale of the first ownership interest to a second partial owner (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing “sub-parts”)), the sale establishing a second ownership interest of the second partial owner in the asset (col. 1 ll. 40-45 “item for sale”, col. 6 ll. 43 ll. 43-60 “offer for sale”);
determine that the sale (col. 1 ll. 40-45 “item for sale”, col. 6 ll. 43 ll. 43-60 “offer for sale”)…
from the sale (col. 1 ll. 40-45 “item for sale”, col. 6 ll. 43 ll. 43-60 “offer for sale”) to one or more additional parties; and (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
…of the sale from the first partial owner to the one or more additional parties (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))…
Sriram does not teach:
corresponds to the at least one of the triggering events based on the decrypted second portion;
identifying the at least one of the rules that exhibits the relationship with the sale based on the decrypted first portion; and obtaining, from the decrypted first portion, distribution data associated with the at least one rule, the distribution data specifying a distribution of proceeds the operations further comprise initiating an electronic transfer of proceeds… in accordance with the distribution data.
Ginter teaches:
corresponds to the at least one of the triggering events based on the decrypted (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  second portion (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE));
identifying the at least one of the rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules)) that exhibits the relationship with the sale (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules)) based on the decrypted first portion; and (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))
obtaining, from the decrypted first portion (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)), distribution data associated with the at least one rule, the distribution data specifying a distribution of proceeds (col. 311 l 60 to col. 312 l. 30 (discussing VDE template for at least “meter method”; col. 312 ll. 45-67 (discussing “20% of the total revenues….20% split in revenue” amongst users)
the operations further comprise initiating an electronic transfer of proceeds… in accordance with the distribution data (col. 311 l 60 to col. 312 l. 30 (discussing VDE template for at least “meter method”; col. 312 ll. 45-67 (discussing “20% of the total revenues….20% split in revenue” amongst users).

Regarding claim 32 Sriram teaches 
wherein the event data (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)) comprises at least one of confirmation information that confirms the sale of the first ownership interest or ownership information that identifies the second ownership interest (Fig. 6A-C; col. 17 l. 39 to col. 18 l. 39; see also col. 11 ll. 10-15 (“signed by [] private key[]”), col. 18 ll. 31-39 (“signature made [from] private key[]”)).

Regarding claim 35 Sriram teaches 
wherein the event data comprises additional information that identifies the impact of the event on the first ownership interest (col. 17 ll. 30-38 (providing notification and warning)).

Regarding claim 37 Sriram teaches 
the event data comprises additional information that identifies the impact of the event on the first ownership interest; and (col. 17 ll. 30-38 (providing notification and warning))
the computer-implemented method further comprises:
receiving, from the one or more peer systems, and by the at least one processor, an updated distributed ledger that includes the additional element; and (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
storing, by the at least one processor, the updated distributed ledger within a portion of a non-transitory memory (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).

Regarding claim 41 Sriram teaches 
the first ownership interest is associated with a first partial owner of the asset, and the accessed data tracks the first ownership interest; (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing “sub-parts”))
the method further comprises:
based on the accessed data, identifying, by the at least one processor, a sale of the first ownership interest to a second partial owner (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing “sub-parts”)), the sale establishing a second ownership interest of the second partial owner in the asset (col. 1 ll. 40-45 “item for sale”, col. 6 ll. 43 ll. 43-60 “offer for sale”);
determining, by the at least one processor, that the sale (col. 1 ll. 40-45 “item for sale”, col. 6 ll. 43 ll. 43-60 “offer for sale”) 
from the sale to one or more additional parties; and (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
the sale from the first partial owner to the one or more additional parties (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)) in 
Sriram does not teach:
corresponds to the at least one of the triggering events based on the decrypted second portion;
identifying, by the at least one processor, the at least one of the rules that exhibits the relationship with the sale based on the decrypted first portion; and 
obtaining, from the decrypted first portion, and by the at least one processor, distribution data associated with the at least one rule, the distribution data specifying a distribution of proceeds 
the operations further comprise initiating an electronic transfer of proceeds of… accordance with the distribution data.
Ginter teaches:
corresponds to the at least one of the triggering events based on the decrypted second portion (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same));
identifying, by the at least one processor, the at least one of the rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules)) that exhibits the relationship with the sale based on the decrypted first portion; and (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules))
obtaining, from the decrypted first portion, and by the at least one processor, (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)) distribution data associated with the at least one rule, the distribution data specifying a distribution of proceeds (col. 311 l 60 to col. 312 l. 30 (discussing VDE template for at least “meter method”; col. 312 ll. 45-67 (discussing “20% of the total revenues….20% split in revenue” amongst users)  
the operations further comprise initiating an electronic transfer of proceeds of… accordance with the distribution data (col. 311 l 60 to col. 312 l. 30 (discussing VDE template for at least “meter method”; col. 312 ll. 45-67 (discussing “20% of the total revenues….20% split in revenue” amongst users).

Regarding claim 42 Sriram teaches 
wherein the event data comprises at least one of confirmation information that confirms the sale (col. 6 ll. 43-58 “offer for sale”) of the first ownership interest from the first partial owner to the second partial owner (Fig. 3B (showing fork); col. 12 l. 40 to col. 13 l. 43 (discussing “sub-parts”)) or ownership information that identifies the second ownership interest held by one second partial owner (Fig. 6A-C; col. 17 l. 39 to col. 18 l. 39; see also col. 11 ll. 10-15 (“signed by [] private key[]”), col. 18 ll. 31-39 (“signature made [from] private key[]”)).

Claims 30 and 40 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US9436923 Sriram and US5892900 Ginter in view of US20160306982A1 Seger in view of US 20060029261 A1 Hoffman.
Regarding claims 30 and 40 Ginter teaches 
generating the master cryptographic key; (col. 216 l. 35 to col. 217 l. 28)
storing the generated master cryptographic key in a portion of a secure data repository; and (col. 216 l. 35 to col. 217 l. 28)
for the master cryptographic key (col. 216 l. 35 to col. 217 l. 28).
Neither Ginter nor Sriram teach:
establishing an access permission…
Hoffman teaches:
establishing an access permission (0960-0961, 1021)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Ginter-Sriram with the access teachings associated with users of Hoffman which in order to place “limit[s on] the amount of information” accessible to each user with a key. See Ginter at col. 172 (bolding omitted); see also Ginter at col. 222 ll. 50-61 (discussing group of keys for database).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US10541811 (key fragments and master keys)
US6363481 (encryption distributed databases)
US8223972 (encryption in nodes)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685